DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 12, 20-21 are objected to because of the following informalities:  
Claim 6 recites “the second packet is dequeued” in line 7. Based on the context of the claim, it seems to be “the fourth packet” instead.  
Claim 12, 20-21 are objected for the same reason stated above.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 8-10, 14, 16-18, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites limitation “each of the blocks comprises a first capacity, and wherein a second difference 3Atty. Docket No. 4747-89000 (85859780US04) between a second length of the first packet and second capacities of the blocks is less than the first capacity”.  The claim is rendered indefinite because it is not clear what the first capacity and second capacities of the blocks refer to. In addition, it’s not clear what is a second length of the first packet. Is there any differences between a second length of the first packet with just the length of the first packet?  Further clarification is required. 
Claims 8 and 16 are rejected for the same reason as stated above. 
Claim 3 recites limitation “determining a queuing latency of a third packet a third time based on the first rate ... wherein the third time is later than the second time”.  The third time is not clearly defined except that the third time is later than the second time. It’s not clear whether third time is when the third packet is enqueued into the first packet queue, right before the third packet is enqueued into   the first queue or just any time later than the second time?
Claim 3 further recites “the third length is of the first packet queue at the third time”. Does the limitation meant to be “the third length is the length of the first packet queue at the third time? If so, the third time must be defined more precisely to determine the third length. 
Claims 9, 14 and 17 are rejected for the same reason as stated above. 

Claim 4 recites limitation “enqueuing the third packet into the first packet queue by storing the third packet in a second memory when the queuing latency is less than a first threshold”, and “enqueuing the third packet into the first packet queue by storing the third packet in the first memory when the queuing latency is greater than the first threshold and less than a second threshold”.  It seems that the third packet enqueuing step is performed based on the result of the queuing latency determination. However, according to claim 3, it seems that the queuing latency determination step would require the third packet already enqueued. Claim 3 states that the queuing latency is equal to a the third length is the length of the first packet queue at the third time. The length of the first packet queue at the third time would be the time the third packet just enqueued. 
Therefore, the claims would require third packet to be enqueued to determine a queueing latency of third packet. Then, use the queuing latency of the third packet to determine how to enqueue the third packets. The sequence of steps is not clear to Examiner. Further clarification is required. 
Claims 10 and 18 are rejected for the same reasons stated above. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 11-12, 13-14, 17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al (US 9,674,104) in view of Anastasiadis et al (US 2003/0074486), hereinafter as Anas. 
Regarding claims 1, 7, 13, Pan teaches a method/apparatus/computer product for determining a packet dequeue rate, comprising: 
enqueuing the first packet into a first packet queue (Fig. 2, buffer 20 and packet 14(1)); obtaining a first length of the first packet queue at a first time when the first packet is enqueued into the first packet queue;  and storing the first packet (Fig. 2, packet 14 is stored in buffer) and the first length ….(Col 8, lines 26-28: queue length (qlen) is stored to calculate dequeue_rate); determining, 
Pan doesn’t explicitly teach allocating a plurality of blocks in a first memory to a first packet, wherein the blocks are consecutive. 
Anas teaches allocating a plurality of blocks in a first memory to a first packet, wherein the blocks are consecutive ([0095], “Buffer space is allocated in groups of consecutive blocks”). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Anas in the system disclosed by Pan for the purpose of improving storage device bandwidth (see paragraph 0095 of Anas). 

Regarding claim 3, 9, 17, the aforementioned references teaches all of the limitations recited in claim 1, Pan further teaches: determining a queuing latency of a third packet at a third time based on the first rate, wherein the queuing latency is equal to a quotient of a third length and the first rate, wherein the third length is the first packet queue at the third time, and wherein the third time is later than the second time (Fig. 8, step 118: formula for calculating queuing latency); and processing the third packet based on the queuing latency (Fig. 8, step 122 and 126).

Regarding claim 5, 11, 19, the aforementioned references teaches all of the limitations recited in claim 1, Pan further teaches: storing the first time in the first memory; and determining, based on the first length and the first time, the first rate (Fig. 8, step 116: 

Regarding claim 6, 12, 20 and 21, the aforementioned references teaches all of the limitations recited in claim 1, Pan further teaches: enqueuing a fourth packet into the first packet queue, wherein the fourth packet and the first packet are not adjacent to each other in the first packet queue; obtaining a fourth length of the first packet queue at a fourth time when the fourth packet is enqueued into the first packet queue, wherein the fourth length is greater than zero; and determining, based on the fourth length and a second span, a second rate at which the second packet

Regarding claim 14, Pan teaches a computer program product
enqueue the first packet into a first packet queue (Fig. 2, buffer 20 and packet 14(1)); obtain a first length of the first packet queue at a first time when the first packet is enqueued into the first packet queue;  storing the first packet (Fig. 2, packet 14 is stored in buffer) and the first length ….(Col 8, lines 26-28: queue length (qlen) is stored to calculate dequeue_rate) …;  determine, based on a first span and the first length, a first rate at which a second packet in the first packet queue is dequeued, wherein the 10Atty. Docket No. 4747-89000 (85859780US04) first span is equal to a first difference between a second time and the first time, and 
Pan doesn’t explicitly teach allocating a plurality of blocks in a first memory to a first packet, wherein the blocks are consecutive. 
Anas teaches allocating a plurality of blocks in a first memory, wherein the blocks are consecutive ([0095], “Buffer space is allocated in groups of consecutive blocks”). 
At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Anas in the system disclosed by Pan for the purpose of improving storage device bandwidth (see paragraph 0095 of Anas). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411